DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 23 March 2022.  As directed by the amendment: claims 1, 2, 11, 12, 15, 18, and 19 have been amended; claim 17 has been cancelled; and claim 20 has been added. Thus, claims 1-16 and 18-20 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every objection made in the previous office action. Applicant’s filed and approved terminal disclaimer has overcome the non-statutory double patenting rejection made in the previous office action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jomy Methipara on 11 May 2022.
The application has been amended as follows: 
Claim 1 is amended as follows:
1. (currently amended) A catheter assembly comprising: a flexible catheter; a catheter hub; a needle having a distal tip, the needle disposed in the flexible catheter and moving from a first position that exposes the needle to a second position; an outer member that is configured to directly engage and disengage the catheter hub; an inner member engaged to and movably disposed in the outer member; and a needle protection member that encloses at least a portion of the needle when the needle is in the second position; wherein when the needle is moved to the second position, the inner member axially moves relative to the outer member to allow the outer member to disengage from the catheter hub.
Claim 2 is amended as follows:
2. (currently amended) The catheter assembly according to claim 1, wherein when the needle is in the first position, the inner member engages the catheter hub.
Reasons for Allowance
Claims 1-16 and 18-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Sutton et al (US 2007/0038186), fails to disclose or make obvious a device as described in claim 1. Specifically, Sutton fails to disclose or make obvious a catheter assembly, in combination with all of the other elements of the claim, comprising “a flexible catheter; a catheter hub; a needle,” “an outer member that is configured to directly engage and disengage the catheter hub; an inner member,” and “a needle protection member” as required by the claim. Sutton teaches a multiple embodiments of catheter assemblies (Figs. 2B, 6A, 9) with multiple moving parts, the best of which is the embodiment of Fig. 6A. This embodiment teaches a flexible catheter (226), a catheter hub (220), a needle (52), an outer member (320), an inner member (230, 234), and a needle protection member (12). However, the outer member (320) and the catheter hub (220) are not directly engaged with one another; instead, the outer member (320) engages and disengages with the catheter hub (220) via the inner member (230). Other interpretations of the disassembled catheter assembly (Fig. 3C) similarly fail to teach or make obvious all of the elements of the claim. A person of ordinary skill in the art would not have a motivation to modify the interpreted outer member of Sutton to directly engage or disengage with the catheter hub because the interpreted outer member (320) is explicitly a split shroud that carries the engaging members of the needle housing (230) and catheter hub (220) (¶0049). 
The closest prior art of record, Sutton, fails to disclose or make obvious a device as described in claim 15. Specifically, Sutton fails to disclose or make obvious a catheter assembly, in combination with all of the other elements of the claim, comprising “a rotating latch that is configured to engage an inner surface of the catheter hub.” Instead, Sutton teaches a catheter assembly (Figs. 6A-6D) with a flexible catheter (226), a catheter hub (220), a needle (52), a housing (230, 234) and a needle protection member (12), where the housing engages the catheter hub with detents (260; ¶0050). Sutton fails to teach or make obvious the detents being in the form of a rotating latch because the detents (260) are intended to be passively releasable from the catheter hub (220) during needle retraction “without any additional action by the healthcare worker” (¶0050). 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1 and 15. Claims 2-14, 16, and 18-20 are allowed for incorporating the above allowable limitations due to their respective dependencies on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783